Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motors” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 1) the “aspiration lumen” in claim 2, 2) the “lumen for flushing” in claim 3.  The “aspiration lumen” in claim 2, and 2) the “lumen for flushing” in claim 3 are simply interpreted as lumens/passages.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the base" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
In order to provide an initial examination and search the examiner will interpret claim 14 as reciting:
A system as in claim 1, further comprising a control shaft connected to a base unit for controlling the relative movements of the shaft, the tube and the sheath.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Davi (U.S. Patent 4,469,098).

Regarding claim 1, Davi discloses a system comprising:
a sheath (“tubular section 41,” see col. 9:52 through col. 10:24 and figures 11-13);
a shaft (“interior wall of cylinder 42,” see col. 37-44 and figures 3 and 12) within the sheath;
a tube (“tubular section” 40, see col. 10:24-44 and figures 3 and 12) within the shaft, the tube comprising a waveguide for transmitting the laser energy to the tissue (see col. 9:42 – through 10:44 and figures3 and  11-12); and
motors (“X and Y servo motors” 23-25, see abstract, col. 9:6-41 and figure 14) and control circuitry (within “control source” 26, see abstract, col. 9:6-41 and figures 1, 3 and 14) operatively coupled to the shaft, tube and sheath for controlling relative movements of the shaft, the tube and the sheath.
It should be noted the neither specification nor the claim language require that the shaft, the tube and the sheath are all mutually moveable relative to each other respectively.
It should be further noted the spring connection provided by springs 45 and the movement capabilities provided by the servo motors causes relative movement.

Regarding claims 2-3, Davi discloses the claimed lumen see figures 11-14.
As pointed out in the above section on “Claim Interpretation,” these lumens are interpreted simply lumens. These are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Regarding claim 4, Davi discloses a tube that may be moved axially and translationally (although these two – axially and translationally - appear to be the same thing).  Additionally the shaft, the tube and the sheath can also be moved rotationally, radially and etc. – not necessarily all by the motor – but the claim language does not require that.

Regarding claim 5, Davi discloses machine arm (see the “assembly” 21 (minus the servo motors), see col. 9:24-41 and figure 2) that is programmed to move the tube (see col. 9:24-41 and figure 2).

Regarding claim 6, Davi discloses the claimed invention, see col. 6:40 through col. 7:8.

Regarding claim 7, Davi discloses the shaft comprises an outer tube (“interior wall of cylinder 42,” see col. 37-44 and figures 3 and 12 – which is an outer tube relative to the inner tube comprised of “tubular section” 40, see col. 10:24-44 and figures 3 and 12) having an axial lumen, the tube comprises an inner tube (“tubular section” 40, see col. 10:24-44 and figures 3 and 12) having reciprocally mounted in the axial lumen, wherein an axial passage is disposed in the inner tube and the waveguide is disposed in the axial passage.

Regarding claim 8, Davi discloses the claimed invention of the waveguide is disposed to emit the laser energy laterally through an opening in the inner tube.  All laser have inherent divergence (albeit small in some cases) the divergence provides the lateral component of emission.  It should be noted Applicant is not specifically claiming the optical axis of the opening is perpendicular to the central longitudinal axis (or even a longitudinal axis) – Applicant may wish to do so in very clear language.
 
 Regarding claim 9, Davi discloses the claimed invention of the waveguide comprises an optical fiber (“flexible optical wave guide 12 is fabricated from alumina,” see col. 9:42-52 and figure 14) oriented to deliver the laser energy in an axial direction relative to the shaft.  Despite the inherent divergence of the laser emission, there is still plenty of emission propagating in an axial manner.

Regarding claim 10, Davi discloses the claimed invention of the waveguide comprises an optical fiber (“flexible optical wave guide 12 is fabricated from alumina,” see col. 9:42-52 and figure 1) oriented to deliver the laser energy in a lateral direction relative to the shaft.

Regarding claim 11, Davi discloses the claimed invention of the waveguide comprises a bent optical fiber (“flexible optical wave guide 12 is fabricated from alumina,” see col. 9:42-52 and figure 1) oriented to deliver the laser energy in a lateral direction relative to the shaft.

Regarding claim 12, Davi discloses the claimed invention of the tube comprises an opening (“exit aperture of wave guide 12,” see col. 8:40 through col. 9:5 and figure 5) to release the laser energy.

Regarding claim 13, Davi discloses the claimed invention of an axial passage in communication with an opening (“exit aperture of wave guide 12,” see col. 8:40 through col. 9:5 and figure 5).  The recitation that the axial passage is in communication with the opening in order “to flush tissue with fluid released through the opening”  is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  It should be further noted Applicant is not claiming a source of fluid (a tank or reservoir containing fluid/liquid) that is fluidly connected/coupled to both the axial passage or the opening.  Applicant may choose to do so.

Regarding claim 14, Davi discloses the claimed invention of a control shaft (the shaft that is “stand 22,” see col. 9:24-41 and figure 2) connected to a base unit (“table 224,” ,” see col. 9:24-41 and figure 2) for controlling the relative movements of the shaft, the tube and the sheath.

Regarding claim 15, Davi discloses the claimed invention of the shaft comprises a window (the opening/aperture/window of the shaft adjacent to the “exit aperture of wave guide 12,” see col. 8:40 through col. 9:5 and figure 5) to pass the laser energy from the waveguide toward the tissue.

Conclusion
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792